DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 4 is objected to because of the following informalities:  please, substitute “and configured to wrap around a bottom or inner side of the forearm to secure the member in place” (lines 3-4) with -- and configured to wrap around a bottom or inner side of the forearm to secure the forearm member in place --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 7 recites the limitation "the mounting elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 8 and 9 depend from claim 7.
The Examiner respectfully suggests to change dependency of claim 7 from claim 1 to claim 6 (which claim 6 discloses the forearm member as further comprising “mounting elements that form pivot points for components of the assistive linkage”). 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,456,286 B2.  
10,456,286 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-5 of U.S. Patent No. 10,456,286 B2 is in effect a “species” of the “generic” invention of claims 1-20. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 the application are anticipated by claims 1-5 of U.S. Patent No. 10,456,286 B2, it is not patentably distinct from claims 1-5 of U.S. Patent No. 10,456,286 B2.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Menon et al. (US PG Pub No. 2011/0282253 A1; cited in Applicant’s IDS).
Menon et al. ‘253 discloses a torque-compensating ([0059]-[0062]) assistive ([0049], [0050]) wrist brace comprising: 
a hand member (Figure 1 – member 102; Figure 2 – member 202; Figures 3A, 3B – member 302; Figure 6 – member 602) adapted to be provided on a user's hand; 
a forearm member (Figure 1 – member 104; Figure 2 – member 204; Figures 3A, 3B – member 304; Figure 6 – member 604) adapted to be provided on the user's forearm; and 
an assistive linkage (Figure 1 – linkage represented by 106 + 125 + 108 + 118; Figure 2 – linkage represented by pair of links 212 + pair of links 219 – see [0052]; Figures 3A, 3B – linkage represented by pair of links extending proximally from hand member 302 + pair of links 322; Figure 6 – linkage 610/612) that connects the hand and forearm members together, the assistive linkage being configured to apply a balancing torque to a wrist of the user that counteracts intrinsic stiffness within the wrist and assists the user in rotating the wrist in both the flexion and extension directions ([0059]-[0062]).
Regarding claim 2, Menon et al. ‘253 discloses wherein the hand member is sized and configured to receive and wrap around the user's hand (Figures 2, 3B, and 6).
Regarding claim 3, Menon et al. ‘253 discloses wherein the hand member comprises a continuous band having a relatively wide finger passage through which the user's fingers can pass and a smaller thumb passage through which the user's thumb can pass (Figures 2, 3B, and 6).
Regarding claim 4, Menon et al. ‘253 discloses wherein the forearm member comprises a body that is sized and configured to cover a top or outer side of the user's forearm (Figures 2, 
Regarding claim 5, Menon et al. ‘253 discloses wherein the body comprises a curved shell that generally follows the contours of the forearm (Figures 2, 3A, and 3B).
Regarding claim 6, Menon et al. ‘253 discloses wherein the forearm member further comprises mounting elements that form pivot points for components of the assistive linkage (Figure 2 shows mounting element 210, comprising two mounting rails and adjacent two grooves, forming pivot points with links 212; Figure 3A shows mounting element 310, comprising two mounting rails and adjacent two grooves, forming pivot points with links 312; the side view of Figure 3B shows curved mounting elements, extending from a distal end of a body of the forearm member on opposed lateral sides of the body, forming pivot points with links 322; alternatively, Figure 3B shows mounting “arms” 322 that extend from a distal end of a body of the forearm member on opposed lateral sides of the body forming pivot points for components 317 of the assistive linkage; Figure 6 clearly shows mounting elements 614 that form pivot points for components of the assistive linkage).
Regarding claim 7, Figure 3B of Menon et al. ‘253 shows wherein the mounting elements comprise a first pair of laterally spaced mounting arms that extend from a distal end of a body of the forearm member on opposed lateral sides of the body (Figure 3B shows curved mounting arms extending from a distal end of a body of the forearm member on opposed lateral sides of the body; alternatively, Figure 3B shows mounting “arms” 322 that extend from a distal end of a body of the forearm member on opposed lateral sides of the body forming pivot points for components 317 of the assistive linkage).
Menon et al. ‘253 show wherein the mounting elements further comprise a top mounting element that includes a central longitudinal flange that extends upward from the body and a second pair of laterally spaced mounting arms that extend laterally from the longitudinal flange and then forward toward the distal end of the body (see below for annotated Figure 3A of Menon et al. ‘253). Notice, the “a top mounting element that includes a central longitudinal flange” could be either the basal end of base 308 or flange of top gear motor 316.

    PNG
    media_image1.png
    315
    841
    media_image1.png
    Greyscale
 
Regarding claim 10, Menon et al. ‘253 Figures 2, 3A, 3B, and 6 clearly show wherein the assistive linkage comprises multiple links that are pivotally connected to each other.

Allowable Subject Matter
10.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 14-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774